                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                   Case No. 16-20693-1
                                                   Hon. Matthew F. Leitman
v.

D-1, JAYVON ANTHONY WILLIAMS,

     Defendant.
__________________________________________________________________/

         ORDER DENYING AS MOOT DEFENDANT'S MOTION
         FOR HABEAS CORPUS AND OTHER RELIEF (ECF #54)

      Defendant Jayvon Anthony Williams filed a motion for habeas corpus relief

and release from custody (ECF #54). Since the filing of that motion, the United

States Bureau of Prisons has released Defendant from custody because he completed

his sentence. Accordingly, the pending motion is DENIED AS MOOT.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: July 8, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on July 8, 2019, by electronic means and/or ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764
